Exhibit 10.25

LOGO [g34911img001.jpg]

FY 2009 Executive Annual Incentive Plan

 

Purpose:    The Executive Annual Incentive Plan is designed to motivate
Executive Officers to focus on specific, measurable corporate goals and provide
performance-based compensation to Executive Officers based on the achievement of
these goals. Eligibility:    The Plan Participants include Executive Officers of
Serena. Executive Officers are officers of Serena at the level of Senior Vice
President or above. A Plan Participant must be a regular, full-time employee of
Serena at the end of the applicable fiscal period and remain actively employed
through the date of the bonus payout to be eligible to receive the bonus. A Plan
Participant must be a regular, full-time employee of Serena at the end of the
fiscal year and remain actively employed through the date of the bonus payout to
be eligible to receive payment for over-achievement of annual performance
metrics or bonus adjustments. Target Bonus:    The target incentive bonus is
based on a percentage [*] of the Plan Participant’s annual base salary as set
forth in the Plan Summary. The Plan Participant’s annual base salary is based on
the amount of base compensation actually earned by the Plan Participant during
the applicable fiscal period or such portion of the fiscal period that the Plan
Participant is eligible to participate under the Plan. Bonus Payments:    The
incentive bonus will be paid on either a semi-annual or annual basis [*] as set
forth in the Plan Summary. Payment will be made within two and one-half months
of the financial close of the applicable fiscal period. Payments will be subject
to applicable payroll taxes and withholdings. Performance Metrics:    The
performance metrics and achievement schedule for each performance metric used to
determine the amount of the incentive bonus to be paid to the Plan Participant
are set forth in the Plan Summary. [*] Bonus payments are capped at 200% of the
portion of the target bonus applicable to the achievement of corporate financial
metrics (e.g., consolidated license revenue and EBITA) and 100% of the portion
of the target bonus applicable to the achievement of management objectives.
Proration:    The incentive bonus will be pro-rated based on the number of days
that the Plan Participant is employed as a regular, full-time employee of Serena
during the applicable fiscal period and eligible to participate under the Plan.
If the Plan Participant’s employment terminates before the end of the applicable
fiscal period or prior to the payment of an incentive bonus for such fiscal
period, the Plan Participant will not be eligible to receive a prorated portion
of the incentive bonus. Adjustments:    In the event of an acquisition or
disposition of a business by Serena, the Plan Administrator may adjust the
applicable financial performance metrics to reflect the potential impact on
Serena’s financial performance. Plan Provisions:    This fiscal year under this
Plan commences on February 1, 2008 and ends on January 31, 2009. This Plan
supersedes the FY 2008 Executive Annual Incentive Plan, which is null and void
as of the adoption of this Plan.

 

* See Schedule 1 attached hereto



--------------------------------------------------------------------------------

   The Plan does not represent an employment contract or agreement between
Serena and any Plan Participant. Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors. The Plan
Administrator will have all powers and discretion necessary or appropriate to
administer and interpret the Plan and Plan Summaries, except that actions
related to the compensation of Serena’s Chief Executive Officer must be approved
by a majority of the non-executive directors of the Board of Directors. The Plan
Administrator reserves the right to modify or terminate the Plan and/or Plan
Summaries for any reason at any time, and to exercise its own judgment with
regard to determining the achievement of performance metrics. Modifications to
the Plan and any Plan Summary are valid only if approved by the Plan
Administrator or, in the case of Serena’s Chief Executive Officer, a majority of
the non-executive directors of the Board.

SCHEDULE 1

SERENA SOFTWARE, INC.

FY09 EXECUTIVE ANNUAL INCENTIVE PLAN

Effective February 1, 2008

Target annual cash incentive bonuses are equal to 100% of a participant’s annual
base salary for our President and Chief Executive Officer, Senior Vice
President, Chief Financial Officer and Senior Vice President, Worldwide Field
Operations, and 50% of a participant’s annual base salary for our other
executive officers. The actual bonus amounts are subject to achievement of the
following performance metrics: (a) with regard to our President and Chief
Executive Officer, Senior Vice President, Chief Financial Officer and Senior
Vice President, Worldwide Field Operations, achievement of consolidated annual
license revenue and EBITA (earnings before interest, taxes and amortization)
targets under our fiscal year 2009 operating plan, weighted at 60% and 40%,
respectively; (b) with regard to our Senior Vice President, Worldwide Marketing,
Partner Programs and SaaS Strategy and Senior Vice President, Research and
Development, achievement of annual license revenue and EBITA targets under our
fiscal year 2009 operating plan and management objectives, weighted at 40%,
26.7% and 33.3%, respectively, and (c) with regard to our Senior Vice President,
General Counsel and Secretary, achievement of annual license revenue and EBITA
targets under our fiscal year 2009 operating plan and management objectives,
weighted at 30%, 20% and 50%, respectively. Incentive bonuses are calculated and
paid on an annual basis for our President and Chief Executive Officer, Senior
Vice President, Chief Financial Officer, and Senior Vice President, Worldwide
Filed Operations. Incentive bonuses are calculated and paid on a semi-annual
basis for our other executive officers, with the first semi-annual bonus payment
based on achievement of financial metrics and management objectives during the
first half of fiscal year 2009. Bonus payouts are capped at 200% of the target
bonus amounts applicable to the achievement of financial metrics and 100% of the
target bonus amounts applicable to the achievement of management objectives.